Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 1 of 6 PageID 1




                                            6:20-CR-026-H
Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 2 of 6 PageID 2
Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 3 of 6 PageID 3
Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 4 of 6 PageID 4
Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 5 of 6 PageID 5
Case 6:20-cr-00026-H-BU Document 1 Filed 08/12/20   Page 6 of 6 PageID 6
